Exhibit 10.4

ONCOTHYREON INC.

AMENDED AND RESTATED RESTRICTED SHARE UNIT PLAN

RESTRICTED SHARE UNIT AGREEMENT

Unless otherwise defined herein, the terms defined in the Oncothyreon Inc.
(formerly Biomira Inc.) (the “Company”) Amended and Restated Restricted Share
Unit Plan (the “Plan”) will have the same defined meanings in this Restricted
Share Unit Agreement (the “Agreement”).

NOTICE OF RESTRICTED SHARE UNIT GRANT

 

Participant Name:  

 

 

Address:  

 

 

You have been granted the right to receive an award of restricted share units
(“RSUs”), subject to the terms and conditions of the Plan and this Agreement, as
follows:

 

Grant Number:  

 

  Date of Grant:  

 

  Vesting Commencement Date:  

 

  Number of Restricted Share Units:  

 

  Vesting Schedule:**    

Subject to any acceleration provisions contained in the Plan or set forth below,
the RSU will vest in accordance with the following schedule:

One hundred percent (100%) of the RSUs shall vest on the two (2) year
anniversary of the Vesting Commencement Date, subject to Participant’s continued
service as a member of the Company’s Board of Directors (the “Board”) through
such date.

Notwithstanding the foregoing, in the event Participant’s membership on the
Board terminates for any reason, including death, one hundred percent (100%) of
the RSUs shall immediately vest upon such termination; provided, however, that
the termination of Participant’s membership on the Board constitutes a
“separation from service” within the meaning of Section 409A (as defined in
Section 4(b) of the Agreement) or such later time as described in Section 4 of
the Agreement. Further, in the event of a Change in Control of the Company that
constitutes a “change in control” within the meaning of Section 409A, one
hundred percent (100%) of the RSUs shall immediately vest, subject to
Participant’s continued service as a member of the Board through the closing of
the Change in Control.

 

** Important additional information on vesting and forfeiture of the RSUs
covered by this grant is contained in the attached Agreement. Please be sure to
read the entire Agreement.

 

-1-



--------------------------------------------------------------------------------

By Participant’s signature and the signature of the representative of
Oncothyreon Inc. (the “Company”) below, Participant and the Company agree that
this award of RSUs is granted under and governed by the terms and conditions of
the Plan and this Agreement, including the Terms and Conditions of Restricted
Share Unit Grant, attached hereto as Exhibit A, all of which are made a part of
this document. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement. Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.

 

PARTICIPANT:     ONCOTHYREON INC.

 

   

 

Signature     By

 

   

 

Print Name     Title Residence Address:    

 

   

 

   

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED SHARE UNIT GRANT

1. Grant. The Company hereby grants to the individual named in the Notice of
Grant of this Agreement (“Participant”) under the Plan an award of RSUs, subject
to all of the terms and conditions in this Agreement and the Plan, which is
incorporated herein by reference. Subject to Section 8 of the Plan, in the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

2. Company’s Obligation to Pay. Each RSU represents the right to receive a
combination of RSU Shares and cash on the vesting date (or at such later time as
indicated in this Agreement). Unless and until the RSUs vest, Participant will
have no right to receive Shares under such RSUs. Prior to actual distribution of
Shares pursuant to any vested RSUs, such RSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. When the RSUs are paid out to Participant, they will be paid out in
whole Shares and cash only (as described in Section 6(b) of the Plan) and the
purchase price will be deemed paid by Participant for each RSU through the past
services rendered by Participant, and will be subject to the appropriate tax
reporting and, if applicable, appropriate tax withholding, as set forth in
Section 5 hereof.

3. Vesting Schedule. Subject to Section 4 of this Agreement and Section 6 of the
Plan, the RSUs awarded by this Agreement will vest in accordance with the
vesting provisions set forth in the Notice of Grant attached to this Agreement.
RSUs scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Agreement, unless Participant will have been continuously a member of
the Board from the Date of Grant until the date such vesting occurs.

4. Payment after Vesting.

(a) Subject to Section 5, any RSUs that vest will be paid to Participant (or in
the event of Participant’s death, to his or her properly designated beneficiary
or estate) in whole Shares and cash (as described in Section 6(b) of the Plan).
Subject to the provisions of Sections 4(b), 4(c) and 4(d), such vested RSUs
shall be paid in whole Shares and cash (as described in Section 6(b) of the
Plan) as soon as practicable after vesting, but in each such case within thirty
(30) days following the vesting date. In no event will Participant be permitted,
directly or indirectly, to specify the taxable year of payment of any RSUs
payable under this Agreement.

(b) Change in Control. If the vesting of all or a portion of the RSUs accelerate
in the event of a Change in Control and such Change in Control constitutes a
“change in control” within the meaning of Section 409A, then the payment of such
accelerated RSUs shall be paid no later than ten (10) business days following
the closing of the Change in Control. Any such payment shall be settled in
Shares, unless Participant specifies in a written election provided to the
Company within five (5) business days following the Change in Control to settle
his or her vested RSUs in cash equal to the Special Value (as described in
Section 6(d) of the Plan). Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of

 

-3-



--------------------------------------------------------------------------------

all or a portion of the RSUs accelerates pursuant to any plan, agreement,
resolutions or arrangement that provides for acceleration in the event of a
change in control that is not a “change in control” within the meaning of
Section 409A, then payment of the RSUs shall not be accelerated in accordance
with this Section 4(b) and shall otherwise continue to be subject to the terms
of this Agreement and the Plan. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

(c) Termination of Service. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the RSUs is accelerated in connection with Participant
ceasing to be as a member of the Board, such accelerated RSUs will not be
payable by virtue of such acceleration until and unless Participant has a
“separation from service” within the meaning of Section 409A. Further,
notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the RSUs is
accelerated in connection with Participant ceasing to be a member of the Board
(provided that such cessation of service is a “separation from service” within
the meaning of Section 409A, as determined by the Company), other than due to
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such termination as a service provider and (y) the
payment of such accelerated RSUs will result in the imposition of additional tax
under Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a service provider, then the payment of
such accelerated RSUs will not be made until the 30th day following the date
that is six (6) months following the date of Participant’s termination as a
service provider, unless Participant dies following his or her termination as a
service provider, in which case, the RSUs will be paid in Shares and cash (as
described in Section 6(b) of the Plan) to Participant’s estate or properly
designated beneficiary as soon as practicable following his or her death (in
accordance with Section 4(d)).

(d) Death of Participant. If the vesting of all or a portion of the RSUs
accelerate in the event of the death of Participant while a member of the Board,
then the payment of such accelerated RSUs shall be paid no later than the later
of (i) the end of the calendar year in which Participant dies or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following Participant’s
death. Any distribution or delivery to be made to Participant under this
Agreement will, if Participant is then deceased, be made to Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable to the Administrator, or if no
beneficiary survives Participant, the administrator or executor of Participant’s
estate (or such other person to whom the RSUs are transferred pursuant to
Participant’s will or in accordance with the laws of descent and distribution).
Any such transferee must furnish the Company with (a) written notice of his or
her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

(e) Section 409A. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the RSUs provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.

 

-4-



--------------------------------------------------------------------------------

5. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. If Participant fails to make satisfactory arrangements
for the payment of any required tax withholding obligations hereunder at the
time any applicable RSUs otherwise are scheduled to vest, Participant will
permanently forfeit such RSUs and any right to receive Shares thereunder and the
RSUs will be returned to the Company at no cost to the Company.

The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash or remitting a check, (b) electing to have the Company withhold otherwise
deliverable Shares having a fair market value equal to the minimum amount
required to be withheld, (c) delivering to the Company already vested and owned
Shares having a fair market value equal to the amount required to be withheld,
(d) selling a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld, or (e) a combination thereof. To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any tax withholding obligations by reducing the
number of Shares otherwise deliverable to Participant. If Participant fails to
make satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable RSUs otherwise are scheduled to
vest, Participant will permanently forfeit such RSUs and any right to receive
Shares thereunder and the RSUs will be returned to the Company at no cost to the
Company.

6. Rights as Shareholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

7. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING AS A MEMBER OF THE BOARD AT THE WILL OF THE COMPANY AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RSUS OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED

 

-5-



--------------------------------------------------------------------------------

ENGAGEMENT AS A MEMBER OF THE BOARD FOR THE VESTING PERIOD, FOR ANY PERIOD, OR
AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT
OF THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A MEMBER OF THE BOARD
AT ANY TIME, WITH OR WITHOUT CAUSE.

8. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company, in care of its Corporate
Controller at Oncothyreon Inc., 2601 Fourth Avenue, Suite 500, Seattle,
Washington, 98121, or at such other address as the Company may hereafter
designate in writing.

9. Grant is Not Transferable. Except to the limited extent provided in
Section 4(d), this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

10. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

11. Additional Conditions to Issuance of Shares. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the RSUs as the Administrator may establish
from time to time for reasons of administrative convenience. Where the Company
determines that the delivery of the payment of any Shares will violate federal
securities laws or other applicable laws, the Company will defer delivery until
the earliest date at which the Company reasonably anticipates that the delivery
of Shares will no longer cause such violation. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

12. Restrictions on Sale of Securities. The Shares issued as payment for vested
RSUs under this Agreement will be registered under U.S. federal securities laws
and will be freely tradable upon receipt. However, Participant’s subsequent sale
of the Shares may be subject to any market blackout-period that may be imposed
by the Company and must comply with the Company’s insider trading policies, and
any other applicable securities laws.

 

-6-



--------------------------------------------------------------------------------

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

18. Entire Agreement; Modifications to the Agreement. This Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this award of RSUs.
Each payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.

19. Amendment, Suspension or Termination of the Plan. By accepting this award,
Participant expressly warrants that he or she has received an award of RSUs
under the Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

-7-



--------------------------------------------------------------------------------

20. Governing Law. This Agreement will be governed by the laws of the State of
Washington, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this award of RSUs or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Washington, and agree that such litigation will be conducted in the
courts of King County, Washington, or the federal courts for the United States
for the Western District of Washington, and no other courts, where this award of
RSUs is made and/or to be performed.

 

-8-